DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2020 and 6/30/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Regarding claim 1, there is a lack of antecedent basis for the phrase “the sensor housing”. For the purpose of examination, the phrase has been read as “a sensor housing”.

Claims 2-11 are rejected for failing to remedy the rejection of claim 1 above under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (WO 2017/027242 A1, hereinafter Watson).

Regarding claim 1, Watson teaches an apparatus (see Abstract; see also [0004]; see also Fig. 2A) comprising: a pressure sensor (11) supported on the top surface of a substrate (20) within a sensor housing (50), wherein the substrate defines an aperture (22); and one or more metallic barriers disposed on a bottom surface of the substrate circumferentially about the first aperture (23), wherein the one or more metallic barriers are configured to solder the substrate of the pressure sensor to a receiving circuit board (see [0089], metallic sealing ring 23 solders the substrate 20 to the receiving circuit PCB 61). 
The embodiment of Fig. 2A of Watson fails to specifically teach that at least some of the one or more metallic barriers being at least partially coated with a solder mask.
However, Watson further teaches that that at least some of the one or more metallic barriers being at least partially coated with a solder mask (see Fig. 4 and [0144], solder mask 37 defines the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Fig. 2A of Watson such that the solder mask of Fig. 4 was utilized. This is because the use of a solder mask allows for the definition of the final shapes of the sealing ring as described by Watson (see [0144]).

Regarding claim 2, Watson above teaches all of the limitations of claim 1.
Furthermore, Watson teaches that the solder mask prevents or reduces flow of matter past the one or more metallic barriers during or after soldering the substrate of the pressure sensor to the receiving circuit board (see Fig. 4 and [0144], solder mask 37 defines the boundaries of the metallic barrier 23 and thus is considered to prevent matter to flow past the metallic barriers after the soldering of the substrate 20 to the PCB 61).

Regarding claim 3, Watson above teaches all of the limitations of claim 1.
Furthermore, Watson teaches that the pressure sensor comprises a microelectro- mechanical systems (MEMS), the MEMS sensor comprising a deformable membrane (see Fig. 2A and [0086], MEMS microphone die 11 with deformable membrane shown).
Watson fails to specifically teach that the MEMS is configured to measure a change in conductance related to deformation of the deformable membrane.
However, Watson teaches that the MEMS is a microphone which measure acoustic pressure variations (see [0089]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson such that the MEMS was 

Regarding claim 4, Watson above teaches all of the limitations of claims 1 and 3.
Furthermore, Watson teaches an application-specific integrated circuit (ASIC) operably coupled to the pressure sensor and configured to measure a pressure, a pressure change, or a differential pressure based upon at least the change in conductance (see [0005] and [0089]).

Regarding claim 5, Watson above teaches all of the limitations of claim 1.
Furthermore, Watson teaches that the one or more metallic barriers comprises a first metallic barrier circumferentially disposed about the first aperture (see Fig. 2A, metallic barrier 23).
Watson fails to teach a second metallic barrier circumferentially disposed about the first metallic barrier, the second metallic barrier being at least partially coated with the solder mask and forming an airtight seal between the pressure sensor and the top side of the substrate, the first metallic barrier being uncoated by any of the solder mask.
However, Watson does teach that the devices may further comprise a ground ring disposed on the perimeter edge of the bottom surface of the substrate (see Fig. 5J, second metallic barrier 24 surrounding circumference of the first metallic barrier 23). Furthermore, Watson teaches that the solder mask is used to define the boundaries of the metallic barriers (see [0144]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson such that additional metallic barriers were used and whose boundaries were defined by the solder mask such that airtight seals were formed and such that the inner metallic barriers did not require solder mask. This would ensure 

Regarding claim 6, Watson above teaches all of the limitations of claims 1 and 5.
Furthermore, Watson teaches that at least one of the first metallic barrier and the second metallic barrier comprise a conductive metal or metal alloy comprising one or more of tin, silver, copper, gold, aluminum, calcium, beryllium, rhodium, magnesium, molybdenum, iridium, tungsten, zinc, cobalt, cadmium, nickel, ruthenium, lithium, iron, palladium, tin, selenium, tantalum, niobium, steel, chromium, lead, vanadium, antimony, zirconium, titanium, mercury, or combinations thereof (see [0089], discussion of terminal pads 23 providing power and thus considered as metallic).

Regarding claim 7, Watson above teaches all of the limitations of claim 1.
Furthermore, Watson teaches: one or more conductive pads configured to be electrically coupled to the receiving circuit board (21). 

Regarding claim 8, Watson above teaches all of the limitations of claim 1.
Furthermore, Watson teaches that the substrate is an FR4 substrate (see [0078]).

Regarding claim 10, Watson above teaches all of the limitations of claim 1.
Watson above fails to teach that the pressure sensor is configured to measure a gauge pressure or a differential pressure up to about 15 bar.
However, Watson teaches that the apparatus uses a surface mounted MEMS pressure sensor structure (see Abstract).
Watson such that a MEMS pressure sensor with the desired pressure sensing range. This would allow the apparatus of Watson to be used to measure any desired pressure accurately by selecting the appropriate MEMS sensor as is known in the art or pressure sensing.

Regarding claim 11, Watson above teaches all of the limitations of claim 1.
Watson fails to specifically teach that wherein the solder mask comprises one of an epoxy liquid that is silkscreened through a pattern onto the substrate, a liquid photoimageable solder mask (LPSM or LPI) ink, or a dry-film photoimageable solder mask (DFSM).
However, Watson does teach that the solder mask is a patterned mask (see [0146]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson such that the solder mask was an epoxy liquid, a LPSM ink, or a DFSM. This is because these techniques allow for accurate placement and fixation of solder masks as is known in the art.

Regarding claim 12, Watson teaches a method of manufacturing a pressure sensor assembly (see Abstract; see also [0004]; see also Fig. 2A), the method comprising: providing a sensor housing disposed on a substrate (see Fig. 2A, sensor housing 50 is provided on substrate 20), an aperture being defined through the substrate (see Fig. 2A, aperture 23 as shown); providing a pressure sensor supported on the top surface of the substrate within the sensor housing (see Fig. 2A, pressure sensor 11 supported on the top surface of the substrate 20 as shown); disposing one or more metallic barriers onto a bottom surface of the substrate circumferentially about the first aperture (see [0089], metallic sealing ring 23); and soldering, using the one or more metallic barriers, the substrate of the pressure 
The embodiment of Fig. 2A of Watson fails to specifically teach that the one or more metallic barriers being at least partially coated with a solder mask.
However, Watson further teaches that that the one or more metallic barriers being at least partially coated with a solder mask (see Fig. 4 and [0144], solder mask 37 defines the boundaries of the metallic barrier 23 and thus is considered to partially coat the metallic barrier 23 around the perimeter).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Fig. 2A of Watson such that the solder mask of Fig. 4 was utilized. This is because the use of a solder mask allows for the definition of the final shapes of the sealing ring as described by Watson (see [0144]).

Regarding claim 13, Watson above teaches all of the limitations of claim 12.
Furthermore, Watson teaches that once the substrate has been soldered to the receiving circuit board, the solder mask is configured to prevent or reduce matter flowing past the one or more metallic barriers during or after soldering the substrate of the pressure sensor to the receiving circuit board (see Fig. 4 and [0144], solder mask 37 defines the boundaries of the metallic barrier 23 and thus is considered to prevent matter to flow past the metallic barriers after the soldering of the substrate 20 to the PCB 61).

Regarding claim 14, Watson above teaches all of the limitations of claim 12.
Furthermore, Watson teaches that the pressure sensor comprises a microelectro- mechanical systems (MEMS), the MEMS sensor comprising a deformable membrane (see Fig. 2A and [0086], MEMS microphone die 11 with deformable membrane shown).
Watson fails to specifically teach that the MEMS is configured to measure a change in conductance related to deformation of the deformable membrane.
However, Watson teaches that the MEMS is a microphone which measure acoustic pressure variations (see [0089]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Watson such that the MEMS was configured to measure conductance, capacitance, resistance, or the like. This is because it is known in the art of MEMS to utilize variations in conductance, capacitance, resistance, etc. in order to accurately measure pressure variations on a membrane and thus would have been utilized accordingly.

Regarding claim 15, Watson above teaches all of the limitations of claims 12 and 14.
Furthermore, Watson teaches providing an application-specific integrated circuit (ASIC) operably coupled to the pressure sensor and configured to measure a pressure, a pressure change, or a differential pressure based upon at least the change in conductance (see [0005] and [0089]).

Regarding claim 16, Watson above teaches all of the limitations of claim 12.
Furthermore, Watson teaches that the substrate is an FR4 substrate (see [0078]), wherein the one or more metallic barriers comprises a first metallic barrier circumferentially disposed about the first aperture (see Fig. 2A, metallic barrier 23).
Watson fails to teach a second metallic barrier circumferentially disposed about the first metallic barrier, the second metallic barrier being at least partially coated with the solder mask and forming an airtight seal between the pressure sensor and the top side of the FR4 substrate, the first metallic barrier being uncoated by any of the solder mask.
Watson does teach that the devices may further comprise a ground ring disposed on the perimeter edge of the bottom surface of the substrate (see Fig. 5J, second metallic barrier 24 surrounding circumference of the first metallic barrier 23). Furthermore, Watson teaches that the solder mask is used to define the boundaries of the metallic barriers (see [0144]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson such that additional metallic barriers were used and whose boundaries were defined by the solder mask such that airtight seals were formed and such that the inner metallic barriers did not require solder mask. This would ensure prevention of external materials entering the microphone space and would ensure that solder mask did not create electrical connections between the various metallic boundaries.

Regarding claim 17, Watson above teaches all of the limitations of claim 12.
Furthermore, Watson teaches that the one or more metallic barriers comprise a conductive metal or metal alloy comprising one or more of tin, silver, copper, gold, aluminum, calcium, beryllium, rhodium, magnesium, molybdenum, iridium, tungsten, zinc, cobalt, cadmium, nickel, ruthenium, lithium, iron, palladium, tin, selenium, tantalum, niobium, steel, chromium, lead, vanadium, antimony, zirconium, titanium, mercury, or combinations thereof (see [0089], discussion of terminal pads 23 providing power and thus considered as metal or alloy).

Regarding claim 18, Watson above teaches all of the limitations of claim 12.
Watson above fails to teach that the pressure sensor is configured to measure a gauge pressure or a differential pressure up to about 15 bar.
However, Watson teaches that the apparatus uses a surface mounted MEMS pressure sensor structure (see Abstract).
Watson such that a MEMS pressure sensor with the desired pressure sensing range. This would allow the apparatus of Watson to be used to measure any desired pressure accurately by selecting the appropriate MEMS sensor as is known in the art or pressure sensing.

Regarding claim 19, Watson above teaches all of the limitations of claim 12.
Watson fails to specifically teach that wherein the solder mask comprises one of an epoxy liquid that is silkscreened through a pattern onto the substrate, a liquid photoimageable solder mask (LPSM or LPI) ink, or a dry-film photoimageable solder mask (DFSM).
However, Watson does teach that the solder mask is a patterned mask (see [0146]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson such that the solder mask was an epoxy liquid, a LPSM ink, or a DFSM. This is because these techniques allow for accurate placement and fixation of solder masks as is known in the art.

Regarding claim 20, Watson teaches a pressure sensor (see Abstract; see also [0004]; see also Fig. 2A) comprising: a substrate (20) defining a first aperture (22) therethrough; a sensor assembly (50) supported on a top surface of the substrate (20) and defining an inner volume (15); a pressure sense die (11) defining a second aperture therethrough (16), the pressure sense die disposed on the top surface of the substrate such that the first and second apertures are at least partially aligned (see Fig. 2A, alignment of 16 and 22); a microelectro-mechanical systems (MEMS) sensor supported on the top surface of the substrate within the inner volume, the MEMS sensor comprising a deformable membrane (see Fig. 2A, pressure sense die 11 includes a MEMS sensor including a deformable membrane as 
Watson fails to teach that the MEMS sensor is configured to measure a change in conductance related to deformation of the deformable membrane; wherein the ASIC measures a pressure, a pressure change, or a differential pressure based upon at least the change in conductance.
However, Watson teaches that the MEMS is a microphone which measure acoustic pressure variations (see [0089]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Watson such that the MEMS was configured to measure conductance, capacitance, resistance, or the like. This is because it is known in the art of MEMS to utilize variations in conductance, capacitance, resistance, etc. in order to accurately measure pressure variations on a membrane and thus would have been utilized accordingly.

Furthermore, the embodiment of Fig. 2A of Watson fails to specifically teach that at least some of the one or more metallic barriers being at least partially coated with a solder mask.
Watson further teaches that that at least some of the one or more metallic barriers being at least partially coated with a solder mask (see Fig. 4 and [0144], solder mask 37 defines the boundaries of the metallic barrier 23 and thus is considered to partially coat the metallic barrier 23 around the perimeter).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the apparatus of Fig. 2A of Watson such that the solder mask of Fig. 4 was utilized. This is because the use of a solder mask allows for the definition of the final shapes of the sealing ring as described by Watson (see [0144]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 5 above, and further in view of Chiou (US Pat. No. 8,171,800 B1, hereinafter Chiou).

Regarding claim 9, Watson above teaches all of the limitations of claims 1 and 5.
Watson fails to specifically teach that the pressure sensor is a first pressure sensor and wherein a second pressure sensor is disposed on the bottom side of the substrate such that a differential pressure can be measured as a comparison of pressure measured by the first pressure sensor to pressure measured by the second pressure sensor.
Chiou teaches a differential pressure sensor (see Fig. 2, all elements) which comprises a first pressure sensor (see Fig. 2, top sensor comprising diaphragm 213 and Wheatstone bridge 216) and a second pressure sensor (see Fig. 2, bottom sensor comprising diaphragm 232 and Wheatstone bridge 234) and wherein the first and second pressure sensor are located on the opposite sides of a substrate (see Fig. 2, substrate 202).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Watson with the multi-pressure sensor Chiou. This allows for absolute pressure sensing as described by Chiou (see claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855